Learned, P. J.
Although the case of People ex rel Kopp v. Police Commissioners, 102 N. Y, 583; 2 St. Rep., 533, is not exactly similar to this, yet the principle there decided apples here. There was really no trial of any fact before the" board. The board did not convict the relator of any breach of duty. It only *83acted upon the fact of his conviction of a crime. This fact, by the charter, prevented him from being after his conviction a member of the police force. It was only for the board to take notice of such conviction and to treat him thereafter as not a member of such force.
If the relator is injured, that is, if he was not convicted of a crime, then it seems plain that he might have a mandamus to compel the board to recognize him as still one of the police force.
The proceedings should be confirmed, with fifty dollars costs and disbursements.
.Mayham and Kellogg, JJ., concur.